ORDER
PER CURIAM.
Harold Scott (Defendant) appeals from a judgment of conviction on two counts of first-degree robbery, Section 569.020, RSMo 1994; one count of first-degree assault, Section 565.050, RSMo 1994; and three counts of armed criminal action, Section 571.015, RSMo 1994. Defendant was sentenced as a prior and persistent offender to six concurrent terms of thirty years’ imprisonment.
We have reviewed the' briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).